UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2011 BARRETT GROWTH FUND Letter to Shareholders November 30, 2011 Dear Shareholders: The Barrett Growth Fund (the “Fund”) declined -7.91% for the six month period ended November 30, 2011.The Lipper Large Cap Growth Fund Index declined -7.56%, and this compares with a -6.25% decline in the S&P 500.For the quarter ended November 30, 2011 the Fund increased 1.88% compared to the increase in Lipper Large Cap Growth Fund Index of 0.97% and the S&P 500 of 2.90%. The Six Month Period in Review The summer was a difficult period for the U.S. stock market and even worse for other markets around the world.Although the U.S. market recovered in the fall, the past six months have been extremely volatile and discouraging to investors.Most of the market’s problems emanated from Europe.Fears that sovereign debt problems might spread from Greece to other countries, such as Italy, were realized.Despite numerous meetings among heads of state and behind the scenes meetings of finance experts, the European “Union” has not been able to construct a convincing plan to deal with excess government debt.Investors are worried that banks do not have sufficient reserves to absorb write-downs on sovereign debt.As a result, banks will continue to be reluctant lenders as they raise capital.The lack of bank lending combined with measures to raise taxes and reduce benefits will slow the European economy.Economies and companies worldwide will feel the effects of the European slowdown. The lack of fiscal progress in Europe was matched by the politicians here in the United States.The Congressional “Super Committee” charged with identifying some $1 trillion in spending cuts came up empty handed.The political rhetoric on both sides of the aisle grew increasingly vitriolic, and investors concluded that proactive, constructive action is unlikely to occur before the November, 2012 elections of next year.Some of the more pessimistic souls have concluded that the United States will end up in the same bind as Europe where interest rates of poorly governed countries are high and going higher. Despite the continued disappointing political stalemates, U.S. corporations reported solid earnings growth in the third quarter.Most Chief Executive Officers and their respective financial officers, however, expressed some cautiousness in their third quarter outlooks.Unless the European situation experiences a miraculous change, earnings growth is likely to slow over the next several quarters.During the past six months the most cyclical areas of the market, such as energy, materials and industrials, performed considerably worse than the broad market.Financial stocks were actually the worst sector as investors dumped their shares to avoid exposure to European debt problems.Less cyclical sectors of the markets, such as consumer staples, performed the best.In particular, companies with higher-yielding dividends were the best performers. The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500, the Fund is most overweighted in technology and industrials, and most underweighted in health care and consumer staples.Although the industrial sector is 1 BARRETT GROWTH FUND affected by economic weakness, many of the Fund’s holdings have good yields and the possibility of higher dividends in 2012.The Fund’s focus on companies that have open-ended growth opportunities and strong balance sheets are the primary reason for the higher technology weighting.The Fund also invests in companies that vary in size as measured by revenues.The Fund holds companies with revenues in excess of $100 billion and also those with revenues as low as $1-2 billion.This provides our shareholders with investments in companies at different stages of their growth cycle. In total, our sector weightings had only a marginal effect on performance. From a sector perspective, our underweighting in financial stocks relative to the S&P 500, contributed to performance because that sector was the worst performing of the market.The underweighting of consumer staples, which was one of the best performing sectors, hindered performance.The Fund underperformed the broader market primarily due to stock selection not sector weightings.Over the past six months, our best performers included Intuit, Visa, McDonald’s, Donaldson, and Verisk.Our worse performers tended to be our smaller companies and included Rovi Corp, Universal Display, and RealD.The small capitalization indices significantly underperformed large capitalization indices during the period.For example, the Russell 2000 Index, which represents smaller companies, declined over 13% during this period, or nearly twice the decline of larger companies. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Google, Inc. 4.52% 2. Schlumberger Ltd. 4.26% 3. Visa, Inc. 4.17% 4. Intuit, Inc. 4.02% 5. Costco Wholesale Corp. 3.86% 6. Automatic Data Processing, Inc. 3.85% 7. Fidelity Government Portfolio - 1 3.73% 8. 3M Co. 3.36% 9. Johnson Controls, Inc. 3.32% Donaldson Inc. 3.09% * Portfolio characteristics are as of November 30, 2011, and are subject to change at any time. Investment Outlook It should be no news to investors that the last decade has been a tough period for the stock market.In fact, ever since the market peak in early 2000, investors have been put through two severe bear markets as well as a sharp recovery from the lows of 2009 which has not fully brought the market averages back to prior highs.Throughout much of this volatile period, corporate profits, particularly outside the financial sector, have been more consistent.Large global corporations have also been consistently 2 BARRETT GROWTH FUND raising dividends, and at current dividend yield levels, offer good value relative to cash and high quality bonds. Much of the debt problems that continue to haunt financial firms, governments and the market in general are the residue of the excessive buildup of debt which occurred in many developed economies during the past 15 years.Consumers in the U.S. have made progress in reducing their debt, which should eventually set the stage for a more robust economic environment.In the meantime, we would not be surprised if investors have to remain patient as politicians find solutions to government debt problems and confidence is restored.If historical patterns are repeated, better days should be ahead for stock investors who have put up with a decade of historically low returns. Thank you for choosing the Barrett Growth Fund. Sincerely, Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of December 23rd, 2011.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper.The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees.An index is unmanaged.Investors cannot invest directly in an index. The Russell 2000 Index is an index measuring the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks.The Russell 2000 serves as a benchmark for small cap stocks in the United States. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 3 BARRETT GROWTH FUND Expense Example – November 30, 2011 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (June 1, 2011 – November 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value June 1, 2011 to June 1, 2011 November 30, 2011 November 30, 2011 Actual Barrett Growth Fund Expenses $ 920.90 Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 4 BARRETT GROWTH FUND This chart assumes an initial gross investment of $10,000 made on 12/31/01. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of November 30, 2011 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 1.45% 7.74% (3.33)% 0.04% ■ S&P 500® Index 7.83% 14.13% (0.18)% 2.91% –♦– Lipper Large-Cap Growth Funds Index 3.99% 17.30% 1.26% 1.63% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THE ORIGINAL COST. 5 BARRETT GROWTH FUND Schedule of Investments November 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.41% Chemical Manufacturing - 4.26% Ecolab, Inc. $ Procter & Gamble Co. Computer and Electronic Product Manufacturing - 7.66% Apple, Inc. (a) EMC Corp./Massachusetts (a) Teradata Corp. (a) Consumer Durables & Apparel - 2.27% Coach, Inc. Consumer Services - 2.54% Yum! Brands, Inc. Credit Intermediation and Related Activities - 6.04% JPMorgan Chase & Co. Visa, Inc. Data Processing, Hosting and Related Services - 3.85% Automatic Data Processing, Inc. Food Services and Drinking Places - 2.88% McDonald’s Corp. General Merchandise Stores - 3.86% Costco Wholesale Corp. Insurance - 1.97% Aflac, Inc. Insurance Carriers and Related Activities - 2.96% Verisk Analytics, Inc. (a) Machinery Manufacturing - 3.09% Donaldson Co., Inc. Materials - 6.31% EI Du Pont De Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Potash Corp. of Saskatchewan, Inc. - ADR Miscellaneous Manufacturing - 4.83% 3M Co. Stryker Corp. Oil and Gas Extraction - 2.96% Devon Energy Corp. Other Information Services - 4.52% Google, Inc. (a) Professional, Scientific, and Technical Services - 4.75% Accenture PLC Tetra Tech, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 BARRETT GROWTH FUND Schedule of Investments November 30, 2011 (Unaudited) Shares Value Publishing Industries (except Internet) - 8.70% Microsoft Corp. $ MSCI, Inc. (a) Oracle Corp. Rovi Corp. (a) Software & Services - 6.57% International Business Machines Corp. Intuit, Inc. Support Activities for Mining - 4.26% Schlumberger Ltd. Technology Hardware & Equipment - 2.07% Qualcomm, Inc. Transportation - 5.01% Norfolk Southern Corp. United Parcel Service, Inc. Transportation Equipment Manufacturing - 5.05% Johnson Controls, Inc. United Technologies Corp. Total Common Stocks Cost ($10,611,104) SHORT-TERM INVESTMENTS - 3.73% Money Market Fund - 3.73% Fidelity Institutional Government Portfolio - Class I, 0.010% (b) Total Short-Term Investments Cost($495,171) Total Investments (Cost $11,106,275) - 100.14% Liabilities in Excess of Other Assets - (0.14)% ) Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2011. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Statement of Assets and Liabilities November 30, 2011 (Unaudited) ASSETS Investments, at value (cost $11,106,275) $ Dividends and interest receivable Receivable from Advisor Other assets Total assets LIABILITIES Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Operations
